OR1GiNAL                            08/09/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 22-0353


                                           DA 22-0353
                                                                            Am+ Adone


 STATE OF MONTANA.                                                       AUG 0 9 2022
                                                                       Bowen Greenwood
                                                                     Clerk of Supreme Court
                 Plaintiff and Appellee,                                State of Montana



         v.                                                        ORDER

 ROBERT EARL STAUDENMAYER,

                 Defendant and Appellant.



         Robert Earl Staudenmayer has filed a Motion for Appointment of Counsel with this
Court. As grounds, he provides that he was convicted of a crime for which incarceration
was a possibility. Staudenmayer states that he is financially unable to afford to retain
counsel and that he meets the eligibility requirements for the appointment of counsel.
         According to his Notice of Appeal, Staudenmayer appeals a May 4, 2022 judgment.
He does not include a copy. We secured a copy of the register of actions from the Lake
County District Court. On that date, the District Court issued an Order Dismissing Petition
for Postconviction Relief and filed the Order in Staudenmayer's underlying criminal case.
         Under Montana law, there is no right to the appointment of counsel in a
postconviction proceeding for relief, although a court may order the assignment of counsel
under the circumstances outlined in § 46-8-104, MCA.
         Staudenmayer is not entitled to the appointment of counsel in this appeal. He was
originally sentenced in February 2021. Any timely appeal within sixty days of the court's
final judgment would entitle him to counsel's representation. Section 46-20-104, MCA;
M. R. App. P. 4(5)(b)(i).         He did not timely appeal his conviction and sentence.
Staudenmayer represented himself in the postconviction proceeding before the District
Court.        He has not demonstrated that extraordinary circumstances exist to justify
appointment of counsel, pursuant to § 46-8-104(3), MCA. Therefore,
      IT IS ORDERED that Staudenmayer's Motion for Appointment of Counsel is
DENIED.
      IT IS FURTHER ORDERED that the Clerk of the Supreme Court is DIRECTED to
revise the case type to Civil - Postconviction from Criminal - Burglary/Theft.
      The Clerk also is directed to provide a copy of this Order to counsel of record and
to Robert Earl Staudenmayer along with a copy of this Court's Civil Appellate Handbook.
                    (-
      DATED this 1 4e1-,,
                       —day of August, 2022.
                                                For the Court,




                                                              Chief Justice